Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13, 17, 19, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ege (US 2002/0141836) in view of EP-3009058, hereinafter EP’058.
Regarding claim 1, Ege discloses a dust extractor for a drill (See Figure 1) comprising: a housing; a single air flow path, the single air flow path having two ends (See Figure 1); a shroud 3 connected to the housing, the shroud comprising an internal chamber for collecting dust generated by the cutting of a work piece (See Figure 1), the chamber being in fluid communication with an end of the single air flow path; a filter assembly 21 located in the single air flow path through which substantially all the air flowing in the single airflow path passes from one end to the other (See Figure 1); a vacuum source 17 in communication with the single air flow path, the vacuum source being arranged to draw or blow air through the single air flow path (See Figure 1) wherein, during the normal operation of the dust extractor, the vacuum source 17 draws air and entrained debris from the internal chamber of the shroud through the single air 
Regarding claim 2, Ege discloses a dust collection chamber 20 formed in the housing, wherein the dust collection chamber forms part of the single air flow path and the filter assembly 21 is mounted in the dust collection chamber (See Figure 1).
Regarding claim 3, Ege discloses wherein the filter assembly 21 comprises a single filter or a plurality of filters located in series and/or in parallel with each other (See Figure 1).
Regarding claim 4, Ege discloses wherein the vacuum source 17 is mounted within the housing (See Figure 1).
Regarding claim 5, Ege discloses wherein the vacuum source 17 comprises a fan (See Figure 1).
Regarding claim 13, Ege, as modified, discloses the dust extractor of claim 1 as set forth above.  Ege does not disclose wherein the air flow control mechanism comprises a valve assembly that alters the direction of the air flow generated by the vacuum source in the single air flow path.  EP’058 discloses wherein the air flow control mechanism comprises a valve assembly 12 that alters the direction of the air flow generated by the vacuum source in the single air flow path [0035].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ege, in view of EP’058, such that the air flow control mechanism comprises a 
Regarding claim 17, Ege, as modified, discloses the dust extract of claim 13 as set forth above.  Ege does not disclose wherein the valve assembly comprises a plurality of pivotal flaps to direct the air flow generated by the vacuum source through the single air flow path in the first direction or the second direction depending on a pivotal position of the plurality of flaps.  EP’058 discloses wherein the valve assembly 12 comprises a plurality of pivotal flaps (Note: electrically actuated pneumatic valves are used) to direct the air flow generated by the vacuum source through the single air flow path in a first direction or a second direction depending on a pivotal position of the plurality of flaps, wherein the flow control mechanism pivots plurality of the pivotal flaps to control the air flow [0035].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ege, in view of EP’058, such that the valve assembly comprises a plurality of pivotal flaps as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 19, EP’058 further discloses wherein the vacuum cleaner is pneumatically connected to a hand held or hand guided power tool such as a drill [0030].  EP’058 further discloses wherein the vacuum cleaner is equipped with reception means for receiving information regarding characteristics of the tool and/or its current use [0012,0016] via sensors [0023].  The vacuum cleaner comprises processing and calculation means for processing the received information and for calculating the correction signal for at least one of the vacuum cleaner’s operation parameters based on the received information [0024] such as the valves actuated in order to initiate, 
Regarding claim 20, Ege, as modified by EP’058 discloses the dust extractor of claim 19 as set forth above.  EP’058 further discloses wherein the sensor comprises at least one of a micro switch, light sensor, or an ultra-sonic sensor [0063].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ege, in view of EP’058, such that the sensor is a light sensor as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 21, Ege discloses wherein the dust extractor is mounted to the drill so that the combination is hand held (See Figure 1).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ege (US 2002/0141836) in view of EP-3009058, hereinafter EP’058, further in view of Furusawa (US 2011/0308830)
Regarding claim 18, Ege discloses a telescopic arm having two parts 13,11, one part connected to the shroud 3, the other part connected to the housing (See Figure 1), 
EP’058 further discloses wherein the vacuum cleaner is equipped with reception means for receiving information regarding characteristics of the tool and/or its current use [0012,0016] via sensors [0023].  The vacuum cleaner comprises processing and calculation means for processing the received information and for calculating the correction signal for at least one of the vacuum cleaner’s operation parameters based on the received information [0024] such as the valves actuated in order to initiate, control and terminate a filter cleaning process, in which the direction of an air flow passing through the filter elements is temporarily inversed [0024].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ege, to include the sensor mechanism of EP’058, in order to determine when to direct the air flow generated by the vacuum source. Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ege, in view of EP’058 and Furusawa, such that the sensor of the vacuum is arranged to detect when one part is located at a second position relative to the other .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ege (US 2002/0141836) in view of EP-3009058, hereinafter EP’058, further in view of Arich (US 2004/0208715).
Regarding claim 22, Ege, as modified by EP’058, discloses the dust extractor of claim 21 as set forth above.  Ege further discloses wherein the drill includes an electric motor.  Ege does not disclose wherein both the housing and the drill include an electric motor.  Arich discloses a dust extractor having a housing with an electric motor.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Ege, in view of Arich, such that the housing has an electric motor as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Response to Arguments
Applicant's arguments filed 01/06/21 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
However, incorporating the air flow control mechanism of Dreiss into the dust extractor of Ege would inevitably require two simultaneous airflow paths in different directions to circulate air through the filters during the filter cleaning process.  It would be impossible for the air flow control mechanism of Dreiss to be incorporated into the dust extractor of Ege while still maintaining a single air flow path into the housing of the dust extractor of Ege.
Examiner respectfully disagrees.  Dreiss discloses “from time to time the at least one filter element 9 can be cleaned by reversing the direction of the air stream 11 through the at least one filter element 9.  Hence, clean air is blown back through the at least one filter element 9 into the dust collection container 7.  Thereby, dust and other particles adhering to the at least one filter element 9 on the side facing the dust collection container 7 is detached from and blown off the filter element 9 and collected in the dust collection container 7.” [0035]  Dreiss further describes a preferred embodiment wherein normal suction operation can be maintained using two independent filters (Col. 11, Lines 1-22), however, the usage of “at least one filter element” encompasses an embodiment wherein one filter element is used and the normal suction operation is not maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722